BY THE COURT.
Epitomized Opinion
Alex and Anna Rumenyak were charged in the Municipal Court of Sandusky for having in their possession a still to be used in distilling intoxicating liquors contrary to law and of having in their possession intoxicating liquors. An affidavit of prejudice was filed by the accused against the judge of the Municipal Court and the case was certified to the Common Pleas Court and tried by Judge Williams. The defendants were found guilty as charged in the affidavit and a fine of $600 was imposed on Alex Rumenyak and a fine of $400 imposed on Anna Rumenyak. The accused were sentenced to be confined in the county jail until the fine was paid. Error was prosecuted in the Court of Appeals upon the grounds that the decision of _ the lower court was not sustained by sufficient evidence and that in respect to Anna Rumenyak the sentence was inviolation of GC. Sections 2148-6 and 2148-7, which provide:
Held:
1. As there was some evidence in support of decision, it cannot be said that the decision was manifestly against the weight of evidence.
2. The sentence of Anna Rumenyak was in violation of GC. Sections 2148-6 and 2148-7.